Title: To James Madison from Sylvanus Bourne (Abstract), 17 February 1805
From: Bourne, Sylvanus
To: Madison, James


17 February 1805, Amsterdam. “I have the honor to transmit you inclosed a Copy [not found] of the Arret of this Govt lately taken to prevent the introduction of contagious maladies into the Count[r]y—as many of these regulations are new & some of them peculiarly severe you will doubtless judge proper to have translation made of said Arret for publication in the American Papers for the instruction of all concerned, which may tend to prevent many embarrassments to our commerce with this Country. I have endeavored to persuade the Govt here that the regulations in the 5h Article of this Law will fall peculiarly heavy on our Country the extension of whose territory gives a sufficient guarantee that though a contagions may reign in one or more ports that no danger can arise from those Vessells which come from the Ports where the fever does not—no argument however appears to have any impression & they are determined to execute the Law as it is framed without exception—to which we shall be forced to submit. In course of the past year I communicated to you my intentions of patronising a new Brokerage house for American Vessells in order to break up one of the most ignominious monopolies in that line which ever disgraced any Country & which I am confident has been so conducted as to amount to a tax of 30 to 40 pr Cent in charges on the american Commerce over & above what ought to be in justice paid—had th<e> buisness been carried on with propriety and fairness. Not an Article from a Cable & Anchor down to a pound of Sugar or Coffee was supplied to our Vessells, but at a rate far above what ought to be charged—while by an understanding between the merchants Brokers & Customho<use> Officers 25 to 30 pr Ct more duties have been charged to our merchants than what has been actually paid indeed the evil was crying & demanded a remedy—& the conduct of the merchants here since the new hous<e> has been in buisness goes more than any thing towa<rds> proving that what I have done has been right for so jealous & fearfull are they—that the new establishment will tend to expose or at least counteract the swindling System which has been carrying on that no means in their power are left untried to crush it in embrio & indeed such is the weight of their opposition that unless the merchants of the U States give their aid & protection to the house which has been erected with a view to promote their true interests I fear it will fall & all the benefits hoped to result therefrom be lost. Inclosed you will find the Copy of a circular I have sent to the merchants of the U States on this subject & could you contemplate any plan by which you might aid in producing the desired effect among our merchants it will be rendering a special service to our trade with this Count[r]y. Let it be here observed that the truth of the practices to which I allude may be relied on—yet that matters are conducted in such a manner as to put it out of my power to prove the fact in a Court of Law. I would not therefore wish to be exposed to any attack of the parties by being publickly known as the reporter of said facts. Mr Wm Waln a respectable merchant of Philadelphia who has been here will be able to confirm my Statement should you think proper to communicate with him thereon.
“Propositions for Peace have lately been made by France to England but receivd in such a qualified manner as to give but little or no hope of a speedy termination of the War—indeed the moral possibility of this event can only arise from France consenting to diminish very considerably her present physical force on the continent of Europe, an event hardly to be expected. We have had a long & tedious winter & our ports still remain closed by the ice which has prevented my transmitting you the Gazette in usual course by the first vessell going direct. I shall send all I have on hand.”
Adds in a postscript: “Please send me by the first vessells the Laws of the two Sessions of the last Congress. Have the goodness to forward the inclosed to Baltimore <papers>.”
